                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CASEY J. BASTIAN,                        )
                                         )
                   Plaintiff,            )                 8:17CV309
                                         )
             v.                          )
                                         )                   ORDER
UNITED STATES OF AMERICA,                )
et al.,                                  )
                                         )
                   Defendants.           )
                                         )

      IT IS ORDERED:

      1.     Plaintiff’s unopposed Motion for Extension of Time (Filing No. 53) in
which to respond to Defendants’ Motion to Dismiss, or in the Alternative, Motion for
Summary Judgment (Filing No. 47) is GRANTED;

      2.     Plaintiff’s brief in response to Defendants’ Motion to Dismiss, or in the
Alternative, Motion for Summary Judgment (Filing No. 47) shall be filed on or before
February 1, 2019; and

       3.     Defendants may file a reply brief within seven (7) days after Plaintiff
files and serves an opposing brief.

      DATED this 4th day of December, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
